DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
The drawings are objected to in their entirety because they fail to illustrate how the first and second reset springs attach at either ends. In addition, all figures (except for figure 6) are blurry and zoomed out in a manner that make it very difficult to a person of ordinary skill in the art to decipher as to how the different elements of the invention connect to each other. 
The drawings are objected because they don’t show how “a left power assist footboard from which left steps can be extended is hinged in the left power assist rod” and “a right power assist footboard from which right steps can be extended is hinged in the right power assist rod”. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “non-slip cover”, “foldable hinging chain” and “decoupling distance adjustment orifice” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claim 1 is objected to because of the following informalities:    
Claim 1 lines 14-16 recites “left steps can be extended is hinged in the left power assist rod … right steps can be extended is hinged in”; does applicant meant to recite “hinged to” instead of “in”?
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims exhibit a general overall indefiniteness due to the use of term in a particularly unconventional manner; in other words, terms are being used to refer to components that does not resemble the conventional meanings of the words; meanwhile the specification does not provide separate clear definition for these terms where examiner may assume that applicant is being his own lexicographer. In specific: (a) The use of the term “power” as an adjective to describe several elements appears to be misrepresentative, since per the entire disclosure (i.e. the abstract, specification, drawing and the claims) there does not appears to be any powered elements, instead it appears that only solid elongate non-complex elements, such as rods, tubes, etc. are used. (b) The use of the term reset spring to refer to elements 4.6, 4.7, 4.9 and 4.10 also appears to be misrepresentative of the elements, since all of said above mentioned elements appears to be simple elongate rods; to further clarify, it is reset” spring? In what manner or what action do they reset? (c) The specification refers to the term “foldable hinging chain” with numeral 4.12, where referring to figure 2, this element appears to be a very small indistinct circle which cannot be likened to any interpretation of the term “chain”; also note that this element is not shown in fig. 1 which is the same view point of at least the “power assist component”. (d) The preamble of claim 1 recites “A foot-assisted movable engineering ladder”; it is not clear what is meant by an “engineering ladder”; in other words it is not known, there is no industry standard nor there is a definition in the specification that explains what makes a ladder an “engineering” ladder. 
The following are a list of limitations that lacks antecedent basis in the claims. Please note that this is not an exhaustive list, but a non-limiting examples of antecedent basis issues which are present throughout the claims. Said elements are:
“the top”; claim 1 line 3.
“the bottom”; claim 1 line 5.
“the upper portion”; claim 1 line 7.
“the hinging portion”; claim 1 line 7.
“the other end”; claim 1 line 10.
“the outer surface”; claim 1 line 11-12.
“the top of the right ladder body”; claim 1 line 17.
“the end of the left power assist footboard”; claim 1 line 18.
“the top of the left power assist push rod”; claim 1 line 19.
“the top of the left ladder body”; claim 1 line 23.
“the top of the right ladder body”; claim 1 line 24-25.
“the same structure”; claim 2 line 2.
“the middle of the outer frame”; claim 2 line 3-4.
 “the outer side”; claim 2 line 5.
 “the end of the connecting portion”; claim 2 line 6.
 “the inner wall”; claim 2 line 6.
 “the inner side”; claim 2 line 7.
 “the end of the first reset spring”; claim 2 line 8.
“the left step”; claim 3 line 2. Where it is not clear which one of the plurality is being refereed to.
“the lower portion”; claim 3 line 3.
“the top”; claim 3 line 3.
“the other end”; claim 4 line 3.
“the other end”; claim 5 line 3.
“the outside of the left power assist rod”; claim 5 line 2.
“the outside of the right power assist rod”; claim 5 line 3-4.
“the top hinging portion”; claim 7 line 2.
“the lower portion of the left power assist push rod”; claim 9 line 3.

Claim 1 line 3-5 recites “a plurality of left steps in parallel from top to bottom, … a plurality of right steps corresponding to the left steps in parallel from top to bottom”; firstly, it is not clear of applicant is referring to respective top and bottom of the right and left ladder bodies or a generic vertical direction. Secondly, it is not clear if the second recitation of the term “parallel” is referring to that the right plurality of steps are parallel to the left plurality of steps or to each other. 
Claim 1 line 9 recites “at one end” and again in line 10 recites “at one end”; it is not clear “one end” of which element and if they are the same or different ends. Similarly the issue applies to the recitation “one end” in line 11 and “the end” recites twice later in the claim. 
Claim 1, line 7, 18 and 24 recites “the left ladder body close to the hinging portion”, “the end of the left power assist footboard close to the right power assist footboard” and “the end of the right power assist footboard close to the left power assist footboard” respectively; said recitations renders the claim indefinite because the term “close” is a relative term where there is no standard or special description in the specification that explains what constitutes “close”; in other words what would be the distance less than which two objects can be considered “close”.
Dependent claims are rejected since they depend from a rejected claim.
Note: that the claims are replete with clarity and indefiniteness issues, especially in light of the unconventional use of terms detailed above. Above are non-limiting examples only; however the claims in their entirety needs to be reviewed and corrected for similar issues in order to clearly point out and distinctly claim the subject matter which the applicant regards as his invention.

Allowable Subject Matter
While there is currently no prior art rejection applied, depending on future amendment/submission, having all of the above detailed indefiniteness issues clarified, prior art may or may not be applicable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634